Citation Nr: 1111837	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a healed fracture of the right 5th metacarpal.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability as the result of a July 2008 VA examination.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his friend


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Louisville RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The issues of entitlement to service connection for a left ankle and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2009 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability as the result of a July 2008 VA examination is requested.

2.  During the November 2010 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a healed fracture of the right 5th metacarpal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability as the result of a July 2008 VA examination by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the claim for entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a healed fracture of the right 5th metacarpal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues of entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a healed fracture of the right 5th metacarpal and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability as the result of a July 2008 VA examination and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a healed fracture of the right 5th metacarpal is dismissed.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability as the result of a July 2008 VA examination is dismissed.


REMAND

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left knee disability.

The Veteran testified that he injured his left ankle and left knee during military maneuvers in approximately November 1963.  Specifically, he asserts that when jumping off a truck, he fell and hurt his left knee and ankle.  He reports that his knee and ankle were wrapped with an ace bandage.  He did not receive any other treatment during service and took Ibuprofen after service until he recently sought treatment in approximately 2003.  

The Veteran's service treatment records reflect a November 1963 treatment entry indicating that he was treated for a secondary infection on his left knee.  An April 1965 record shows that the Veteran injured his left ankle about three weeks earlier.  An x-ray was negative.  The impression was lateral ligament ankle sprain.

As a preliminary matter, the Board observes that the Veteran testified during his hearing that he first sought treatment for his left ankle and knee at the VAMC in either 2003 or 2004.  However, the earliest VA records date in November 2005.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because the Veteran has identified VA treatment beginning in 2003 that has not been associated with the claims file, a remand for these records is necessary.  

The Board also notes that the Veteran has undergone VA examination in association with his claims for his left ankle and left knee.  During the July 2008 VA examination, the examiner noted that following examination, there was no left ankle condition found on physical examination and x-ray.  The Board observes that there is no current diagnosis of a left ankle disability of record.

Regarding the claim for a left knee disability, the Board observes that the Veteran has undergone two VA examinations in connection with this claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that neither of the VA examiners adequately considered the Veteran and his buddies' lay statements regarding his in-service left knee injury.  As reflected above, the Veteran testified that he fell off a moving truck during service and injured his left knee.  Several buddy statements support his testimony.  The Veteran is competent to give evidence about what he experienced; i.e., that he fell of a moving truck and hurt his left knee.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board currently has no reason to doubt the credibility of the Veteran's statements.  

However, although the Veteran informed the July 2008 and November 2008 VA examiners about his in-service left knee injury, they appear to discount his reports mainly on the lack of in-service medical evidence documenting such.  However, the Board cannot discount the Veteran's statements based solely on a lack of contemporaneous medical evidence.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Accordingly, as the Board has found the Veteran's reports of his in-service left knee injury to be competent and credible, a remand is necessary for a VA examiner to properly consider this statements.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA records dated from 2003 to November 2005 and then again from May 2010 to the present.  

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a left knee disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, VA treatment reports, and prior VA examination reports, the examiner should render any relevant diagnoses pertaining to the claim for a left knee disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current left knee disability is causally or etiologically related to his symptomatology in military service (September 1962 to January 1966) as opposed to its being more likely due to some other factor or factors.  The Board is specifically interested in the relationship, if any, between the Veteran's competent and credible reports of a November 1963 fall from a truck and any current left knee disability.  All prior MRI and x-ray reports should be reviewed including the March 2008 MRI, July 2008 MRI, August 2008 x-ray, and August 2009 interpretation.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


